BB WwW

“SIN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P,C.

30 W. San Fernando, 7th Floor

San Jose, CA 95113,2303

408.998.4150

Case 3:19-cv-02427-MMC Document13 Filed 05/12/19

BENJAMIN A. EMMERT, Bar No. 212157
LITTLER MENDELSON, P.C.

50 West San Fernando Street, 7th Floor

San Jose, CA 95113.2303

Telephone: 408.998.4150

Fax No.: 408.288.5686

E-mail: bemmert@littler.com

DOUGLAS A. WICKHAM, Bar No. 127268
HELEN BRAGINSKY, Bar No. 282359
LITTLER MENDELSON, P.C.

633 West Fifth Street, 63rd Fl.

Los Angeles, California 90071.3541
Telephone: 213.443.4300

Fax No.: 213.443.4299
E-mail:dwickham@littler.com
E-mail:hbraginsky@littler.com

Attorneys for Plaintiff

Page 1 of 13

JLT SPECIALTY INSURANCE SERVICES INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

JLT SPECIALTY INSURANCE SERVICES
INC., a Delaware corporation,

Plaintiff,

GARY PESTANA, an individual; SARAH
SHERMAN, an individual; DUSTIN SMITH,
an individual; and RAMY MORCOS, an
individual,

Defendants.

Case No. 3:19-cv-02427

DECLARATION OF STEPHANIE
NALLEN IN SUPPORT OF JLT
SPECIALTY INSURANCE SERVICES
INC. EX PARTE APPLICATION FOR (1)
TEMPORARY RESTRAINING ORDER;

(2) EXPEDITED DISCOVERY; AND (3)
ORDER TO SHOW CAUSE RE

PRELIMINARY INJUNCTION

Date: May 13, 2019
Time: TBD
Dept.: TBD

Complaint Filed: May 3, 2019
Trial Date: Not Set

 

 

 

1. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.c.
30 W. San Fernando, 7th Floor
San Jose, CA 95143,2303
408.998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 2 of 13

I, Stephanie Nallen, declare as follows:

l. I am the Sr. Human Resources Business Partner of Plaintiff JLT Specialty
Insurance Services Inc. (“JLT” or “Plaintiff’).! I am an adult over the age of 18 and have personal
knowledge of the facts set forth herein, or, where indicated below, I believe those facts to be true based
on information JLT’s files and records and/or provided to me by others.

2. In my capacity as Sr. Human Resources Business Partner, I am one of the
people responsible for human resources issues at the company.

3. JLT is a leading provider of insurance, reinsurance, employee benefits advice
and brokerage services. In order to provide the best service possible to its clients, JLT created practice
groups that. specialize in specific industries. As pertinent to this action, JLT created a Real Estate
Practice Group and a separate Property & Casualty Practice Group.

4, JLT’s Real Estate Practice Group focuses on the insurance and _ risk
management needs of commercial, habitational, residential and industrial property owners, operators,
managers, investors and developers.

5. JLT’s Property & Casualty Practice Group uses technical expertise, market-
leading tools and resources, global platform, and carrier relationships to design custom solutions for
its clients looking for property and casualty insurance solutions.

6. As a result of its hard work and customer-focused approach, JLT has acquired
and developed a vast store of invaluable confidential and proprietary information, including, inter alia,
detailed customer and prospective customer lists, as well as information regarding its customers’
particular current and potential future needs; JLT’s unique marketing and servicing strategies,
programs, procedures, and techniques; the abilities and compensation of its employees, agents and
independent contractors; the criteria and formula used by JLT in pricing its insurance/reinsurance
products and claims management, loss control and information management services; the structure
and pricing of special insurance/reinsurance packages that the Company as negotiated with various
underwriters; the identity, authority and responsibilities of key contacts at customers and potential

customers; the composition and organization of client’s businesses; the peculiar risks inherent in

 

' JLT was purchased by Marsh & McLennan ina transaction that closed April 1, 2019.
?, Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
nm Se WD KN

“SD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C,

20 W. San-Fernando, 7th Floor

San Jose, CA 95113,2303

408.998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 3 of 13

client’s operations; information regarding client’s existing insurance/reinsurance coverage policy
expiration dates; premium amounts; commission rates; risk management service arraignments; loss
histories; information regarding client’s insurance/reinsurance preferences; and other such non-public
information.

7. JLT’s confidential and proprietary customer information is not generally known
or utilized in the industry and therefore has independent economic value. JLT gains a competitive
advantage from this information and the fact that it is not generally known or utilized in the industry.

8. JLT takes significant legal and technical measures to guard and protect its
confidential and proprietary information from theft, misappropriation, and other unauthorized
disclosures and/or uses. These measures include, but are not limited to, informing its employees that
its confidential and proprietary information is confidential and is not to be disclosed outside of the
Company or used for the benefit of any individual or entity other than JLT, password protection for
access to its computers and computer networks, and limiting access to its confidential and proprietary
information to those who have a legitimate need to know such information.

9. JLT also protects its confidential and proprietary information from. theft,
misappropriation, and other unauthorized disclosures and/or uses by requiring its employees, as a
condition of their employment, to agree to and be bound by a written confidentiality agreement
(“Confidentiality Agreement”) and an agreement to return all of JLT’s property on or before the
termination of their employment (“Return Agreement”). These agreements are contained in JLT’s
employee handbook that each JLT employee receives and/or is given access to on the inception of
his/her employment. A true and correct copy of the pertinent portions of JLT’s employee handbook
in effect during the time period pertinent to this action is attached hereto as Exhibit A.

10. JLT’s Confidentiality Agreement states, in pertinent part:

42.1 It is important that all Sensitive Company Information (defined
below) and client information be treated with discretion and
confidentiality. As an employee of JLT, there should be no
discussion, photocopying, duplication, or revealing of Sensitive
Company Information or client information that is not generally
known to the public in any form to anyone outside the Company.
Sensitive Company Information and client information obtained as
a result of employment with the Company and/or contact with
clients is considered proprietary and can only be used in the course

3, Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
nm BP WwW bd

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.
30 W. San Fernando, 7th Floor
San Jose, CA 95143.2303
408.998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 4 of 13

of employment with JLT. Any unauthorized use, collection,
copying, removal, or transfer of this information in any manner that
is not in the best interest of the Company will result in disciplinary
action, up to and including unpaid suspension and termination from
employment and/or other legal action. This policy applies to internal
documents and records, as well as any information concerning
clients, vendors, or suppliers.

42.3... Sensitive Company Information also includes, but is not limited
to, trade secrets or confidential information relating to products,
services, processes, know-how, marketing data, accounting records,
pricing, business plans and strategies, and negotiations and
contracts.

11. JLT also protects its confidential and proprietary information from theft,
misappropriation, and other unauthorized disclosures and/or uses by requiring its employees, as a
condition of their employment, to return all Company property no later than the last day of
employment (“Return Agreement”).

Gary Pestana

12. Defendant Gary Pestana is a former employee of JLT. JLT hired Mr. Pestana
in about August 2015 as an Executive Vice President and Practice Leader of JLT’s Real Estate Practice
group. Mr. Pestana worked in JLT offices in Los Angeles, CA. Mr. Pestana voluntarily resigned from
JLT on about March 21, 2019. I understand that he started working for NFP following his separation
from JLT. I understand that Mr. Pestana is assisting NFP to directly compete with JLT in his position
with NFP.

13. During his employment, JLT issued Mr. Pestana a laptop computer, a company
email account, and an Apple iPhone. The last laptop computer JLT issued to Mr. Pestana was a
Lenovo Thinkpad X250, PC-047CSX, C2028950-078-0003. The last iPhone JLT issued to Mr.
Pestana is an iPhone 6 model A1549, JLT issued Mr. Pestana these electronic accounts and electronic
devices to enable him to perform his job duties for JLT and for no other purpose. These electronic
accounts and devices remained and remain JLT’s property at all times.

14, Mr. Pestana returned his laptop computer to JLT on March 22, 2019.

15. As acondition of his employment, Defendant Pestana expressly agreed to be

bound by and comply with JLT’s Confidentiality Agreement and its Return Agreement. Attached

hereto as Exhibit B is a true and correct copy of Mr. Pestana’s offer letter in which he is provided a

4, Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30.W. San Fernando, 7th Floor

San- Jase, CA 95113.2303

408.998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 5of13

copy of JLT’s employee handbook. In doing so, he agreed not to divulge JLT’s confidential,
proprietary and/or trade secret information, or make use of such information for his own purposes or
the purposes of another, for so long as such information has not fallen into the public domain. He also
expressly agreed to return to JLT all of JLT’s property, including its protected information, no later
than the last day of his employment and to not retain any of JLT’s information after his employment
with JLT ended.

16. As Executive Vice President and Practice Leader, Pestana was responsible for,
among other tasks, generating new client business and maintaining and growing business with existing
clients.

17. Defendant Pestana relied on JLT’s financial and internal resources, as well as
JLT’s confidential, proprietary, and trade secret information, to generate business, service clients and
manage client relationships. He developed client relationships by virtue of his employment and his
use of JLT’s protected information, and with the support of an experienced team of JLT employees,
on whom he relied to carry out his job duties.

18. Among the many clients Defendant Pestana serviced on behalf of JLT during
his employment at JLT and with the assistance of JLT’s staff, resources, and confidential, proprietary,
and trade secret information, was a residential and commercial property developer engaged in a joint
venture to redevelop twenty-two acres of prime real estate in downtown Brooklyn, NY, including 6
million square feet of residential space, 247,000 square feet of retail space, 336,000 square feet of
office space and 8 acres of publicly accessible open space (“Client A”).

19. Defendant Pestana and his team also serviced on behalf of JLT, with the
assistance of JLT’s staff, resources, and confidential, proprietary, and trade secret information, a client
relationship with a large, publicly traded real estate investment trust that owns more than 20 million
square feet of shopping centers (“Client B”).

Defendant Sarah Sherman

20. Defendant Sarah Sherman is a former employee of JLT. JLT hired Ms.

Sherman in about November 2015 as a Senior Vice President in its Property & Casualty Practice

group. Ms. Sherman worked in JLT offices in San Francisco, CA. JLT later promoted Sherman to
5. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA 95113,2303

408.998.4160

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 6 of 13

Executive Vice President and Practice Leader of its Property & Casualty Practice group. She held this
position until she voluntarily resigned on March 20, 2019.

21. Ms. Sherman voluntarily resigned from JLT on about March 20, 2019. I
understand that she started working for NFP following her separation from JLT. I understand that Ms.
Sherman is assisting NFP to directly compete with JLT in her position with NFP.

22. During her employment, JLT issued Ms. Sherman a laptop computer, a
company email account, and an Apple iPhone. The last laptop computer JLT issued to Ms. Sherman
was a Lenovo Thinkpad X250, PC-0A4368, C2028950-078-0002. The last iPhone JLT issued to Ms.
Sherman was an iPhone 6 model A1549. JLT issued Ms. Sherman these electronic accounts and
electronic devices to enable her to perform her job duties for JLT and for no other purpose. These
electronic accounts and devices remained and remain JLT’s property at all times.

23. Asacondition of her employment, Defendant Sherman expressly agreed to be
bound by and comply with JLT’s Confidentiality Agreement and its Return Agreement. Attached
hereto as Exhibit C is a true and correct copy of Ms. Sherman’s acknowledgment and agreement to be
bound by the policies contained in JLT’s employee handbook. In doing so, she agreed not to divulge
JLT’s confidential, proprietary and/or trade secret information, or make use of such information for
her own purposes or the purposes of another, for so long as such information has not fallen into the
public domain. She also expressly agreed to return to JLT all of JLT’s property, including its protected
information, no later than the last day of her employment and to not retain any of JLT’s information
after her employment with JLT ended.

24. As Executive Vice President and Practice Leader, Sherman was responsible for,
among other tasks, producing new client business and maintaining and growing business with existing
clients.

25. Defendant Sherman relied on JLT’s financial and internal resources, as well as
JLT confidential, proprietary, and trade secret information, to generate business, service clients and
manage client relationships. She developed client relationships by virtue of her employment and her
use of JLT’s protected information and with the support of an experienced team of JLT employees, on

whom she relied to carry out her job duties.
6. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
BR WwW bt

sa DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.
30 W. San Fernando, 7th Floor
San Jose, CA 95113.2303
408,998.4450

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 7 of 13

26. Ms. Sherman and her team worked with Mr. Pestana and his team to develop
and service Client A and Client B on behalf of JLT.

Defendant Dustin Smith

27. Defendant Dustin Smith is a former employee of JLT. JLT hired Mr. Smith in
about January 2016 as a Senior Vice President in its Real Estate Practice group. Mr. Smith worked in
JLT’s Los Angeles, CA office. Mr. Smith voluntarily resigned from JLT on about March 21, 2019. I
understand that he started working for NFP following his separation from JLT. I understand that Mr.
Smith is assisting NFP to directly compete with JLT in his position with NFP.

28. During his employment, JLT issued Mr. Smith a laptop computer, a company
email account, and an Apple iPhone. The last iPhone JLT issued to Mr. Smith was an iPhone 6 model
A1549. JLT issued Mr. Smith these electronic accounts and electronic devices to enable him to
perform his job duties for JLT and for no other purpose. These electronic accounts and devices
remained and remain JLT’s property at all times.

29. As a condition of his employment, Mr. Smith expressly agreed to be bound by
and comply with JLT’s Confidentiality Agreement and its Return Agreement. Attached hereto as
Exhibit D is a true and correct copy of Mr. Smith’s acknowledgment and agreement to be bound by
the policies contained in JLT’s employee handbook. In doing so, he agreed not to divulge JLT’s
confidential, proprietary and/or trade secret information, or make use of such information for his own
purposes or the purposes of another, for so long as such information has not fallen into the public
domain. He also expressly agreed to return to JLT all of JLT’s property, including its protected
information, no later than the last day of his employment and to not retain any of JLT’s information
after his employment with JLT ended.

30. As Senior Vice President, Smith was responsible for, among other tasks,
generating new client business and maintaining and growing business with existing clients.

31. Mr. Smith relied on JLT’s financial and internal resources, as well as JLT
confidential, proprietary, and trade secret information, to generate business, service clients and
manage client relationships. He developed client relationships by virtue of his employment, and with

the use of JLT’s protected information and the support of an experienced team of JLT employees, on
7. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
nn BP Ww NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.

30 W..San Fernando,.7th Floor

San Jose, CA 95113:2303

408.998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 8 of 13

whom he relied to carry out his job duties.

32. Mr. Smith reported to Mr. Pestana during his employment with JLT.

33, Mr. Smith worked with Mr. Pestana to develop and service Client A and Client
B on behalf of JLT.

Defendant Ramy Morcos

34, Ramy Morcos is a former employee of JLT, JLT hired Mr. Morcos in about
November 2015 as a Vice President in its Real Estate Practice group. Mr. Morcos worked in JLT’s
Los Angeles, CA office. Mr. Morcos voluntarily resigned from JLT on about March 26, 2019. I
understand he started working for NFP following his separation from JLT. I understand that Mr.
Morcos is assisting NFP to directly compete with JLT in his position with NEP.

35. During his employment, JLT issued Mr. Morcos a laptop computer, a company
email account, and an Apple iPhone. The last laptop computer JLT issued to Mr. Morcos was a
Lenovo Thinkpad X250, PC-053PSR, C2028950-078-0001. The last iPhone JLT issued to Mr.
Morcos was an iPhone 7 model A1778. JLT issued Mr. Morcos these electronic accounts and
electronic devices to enable him to perform his job duties for JLT and for no other purpose. These
electronic accounts and devices remained and remain JLT’s property at all times.

36. As acondition of his employment, Mr. Morcos expressly agreed to be bound
by and comply with JLT’s Confidentiality Agreement and its Return Agreement. Attached hereto as
Exhibit E is a true and correct copy of Mr. Morcos’ acknowledgment and agreement to be bound by
the policies contained in JLT’s employee handbook. In doing so, he agreed not to divulge JLT’s
confidential, proprietary and/or trade secret information, or make use of such information for his own
purposes or the purposes of another, for so long as such information has not fallen into the public
domain. He also expressly agreed to return to JLT all of JLT’s property, including its protected
information, no later than the last day of his employment and to not retain any of JLT’s information
after his employment with JLT ended.

37, As Vice President, Mr. Morcos was responsible for, among other tasks,
generating new client business and maintaining and growing business with existing clients.

38. Mr. Morcos relied on JLT’s financial and internal resources, as well as JLT
8. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.
30 W. San Fernando, 7th Fioor
San Jose, CA 95143.2303
408,998,4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 9 of 13

confidential, proprietary, and trade secret information, to generate business, service clients and
manage client relationships. He developed client relationships by virtue of his employment, and with
the support of an experienced team of JLT employees, on whom he relied to carry out his job duties.

39. Mr. Morcos reported to Mr. Pestana during his employment with JLT.

Defendants’ Unlawful Conduct

40. I have been informed that JLT learned that, on or about March 1, 2019, Mr.
Pestana had a lunch meeting with one or more representatives of NFP. NFP is a direct competitor of
JLT.

41, As described below, following this meeting, JLT learned Mr. Pestana, Ms.
Sherman, Mr. Smith, and Mr. Morcos accessed JLT’s computer systems and downloaded numerous
documents containing JLT’s confidential, proprietary, and/or trade secret information.

42. JLT learned this information as follows: Because of the way Mr. Pestana, Ms.
Shreman, Mr. Smith, Mr. Morcos and others resigned, JLT undertook an investigation to see if they
improperly took and/or retained any of JLT’s protected information on the termination of their
employment.

43, Part of JLT’s investigation included a forensic review of their company issued
computers. On the termination of their employment, Mr. Pestana, Ms. Sherman, Mr. Smith, and Mr.
Morcos returned their computers that JLT issued to them. JLT then sent these computers to
Transperfect Legal Solutions and requested it conduct a forensic review of the computers to see if
there was any evidence that these individuals downloaded JLT’s documents and information within
the weeks prior to their voluntary resignations.

44, I have reviewed the file list of the files and folders Mr. Pestana accessed prior
to his resignation. Several of these files and folders contain JLT’s confidential, proprietary, and/or
trade secret information, including JLT’s customer and potential customer information, trade secret
files related to Client B, numerous broker of records letters, and other protected information.

45. Ihave reviewed the file list of the files and folders Ms. Sherman accessed prior

to her resignation. Several of these files and folders contain JLT’s confidential, proprietary, and/or

trade secret information, including trade sccret information related to the coverage, losses, renewal
9. Case. No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.c.
30 W. San Fernando, 7th Floor
San Jose, CA 95113:2303
408.998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 10 of 13

presentations and policies of a large hospitality client.

46. I have reviewed the file list of the files and folders Mr. Morcos accessed prior
to his resignation. Several of these files and folders contain JLT’s confidential, proprietary, and/or
trade secret information regarding client pricing, audit, loss, risk and coverage information related to
numerous JLT clients, including (i) a real estate investment, company based in Los Angeles, California
(“Client C”); (ii) a general contracting and construction company in Chino, CA; (iii) a real estate
investment and construction company based in Indianapolis, IN; and (iv) a second a real estate
investment, management company based in Los Angeles, California,

47. JLT did not and has not authorized Mr. Pestana, Ms. Sherman, or Mr. Morcos
to download these documents and information.

48. JLT also learned that Mr. Pestana and Ms. Sherman, and four other former JLT
employees who left JLT as part of the mass resignation and went to work for NFP (Jessica Nelson,
Stephani Ollogui, Maggie Martinez and Jason McCarrick), wiped, or attempted to wipe, their JLT-
issued iPhones and iPads prior to returning them to JLT.

49, In addition to unauthorized downloading of JLT’s protected information, JLT
believes Defendants been using JLT’s protected information in their new employment with NFP to
unlawfully compete with JLT. For example, on March 19, 2019, Vincent Zegers, a Senior Vice
President in JLT’s Real Estate Practice who assisted Mr. Pestana and Mr. Smith with Client A, emailed
Defendant Pestana and Defendant Smith about Client A. He wrote, in part, “Any update? It’s pretty
quiet which worries me a bit....... * That same day, just two days before Mr. Smith resigned and one
day before Mr. Pestana’s resignation, Mr. Smith responded “[ml]eeting with them tomorrow. Will]
fill you in after the meeting.” Mr. Smith never filled Mr. Zegers in, as he promised in his email.

50. The day after the meeting (March 21, 2019) Client A’s Senior Vice President
and General Counsel emailed Mr. Pestana, Mr. Smith, Jessica Nelson and Jason McCarrick confirming
his knowledge that the employees were leaving JLT and transitioning to NFP. He wrote, in part: “Dear
JLT Team: I have a hopefully quick request (and apologies knowing that you are swamped with the
transition).” That same day, after Mr. Nelson responded to Client A’s inquiry, Client A’s Senior Vice

President and General Counsel joked “Thank you for the Q[IJCK turnaround . . . (They don’t do that
10. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
uo

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.

50 W. San Fernando, 7th Floor

San Jose, CA 95113,2303

408,998,4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 11 of 13

at Marsh!),” referring to JLT’s parent company.

51. On March 22, 2019, Client A’s Senior Vice President and General Counsel sent
a letter “confirm[ing] the appointment, on an exclusive basis, [of] NFP Property & Casualty Services,
Inc. (NFP) as broker of record effective March 22, 2019.” Client A carbon copied Mr. Pestana on its
letter.

52. In addition, on March 22, 2019, Mr. Pestana’s first day of employment at NEP,
at 9:07 a.m., Mr. Pestana emailed the Managing Director of Client C a template broker of record letter,
Mr. Pestana wrote to Client C’s Managing Director, “Just need on your letterhead, signed and
returned.” Mr. Pestana carbon copied his email to Stephanie Olloqui, who resigned her employment
with JLT the previous day, at her new NFP email address. Mr. Pestana also carbon copied his email
to Mr. Morcos at ramy.morcos@nfp.com, even though Mr. Morcos was employed by JLT until his
resignation on March 26, 2019 (4 days later). By letter dated March 22, 2019, JLT received
notification that Client C submitted a broker of record letter to its insurance carrier appointing a new
broker. JLT believes that Client C’s new broker is NFP.

53. Also, by letter dated March 22, 2019, Client B’s Chief Executive Officer
“confirm[ed] the appointment, on an exclusive basis, [of] NFP Property & Casualty Services, Inc.
(NFP) as broker of record effective March 22, 2019.” Client B carbon copied Mr. Pestana on its letter.
Other than the signature blocks and the letterhead, the letter from Client B was identical to the letter
JLT received from Client A.

54. Moreover, on or about March 22, 2019, JLT received notification that a
hospitality client in Arizona, who previously was serviced by JLT through the Defendants, submitted
a broker of record letter to its insurance carrier appointing a new broker (“Client D”). JLT believes
the Arizona-based hospitality client now works with NFP as its exclusive broker of record.

55. Further, by letter dated March 27, 2019, JLT received notification confirming
that a San Francisco based online direct home seller, who previously was serviced by Ms. Sherman,
had appointed NFP, “on an exclusive basis . . . as broker of record effective March 27, 2019” (“Client
E”),

56, Between March 25, 2019 and March 27, 2019, Aubrie Ekman, Associate
11. Case No, 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

LITTLER MENDELSON, P.C.

30 W. San Fernanda, 7th Floor

San Jose; CA 95113,2303

408.998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 12 of 13

General Counsel for JLT, sent letters to Mr. Pestana, Ms. Sherman, Mr. Smith, and Mr. Morcos
reminding them of their continuing confidentiality obligations to JLT. On April 26, 2019, attorneys
for NFP acknowledged that Mr. Pestana and Mr. Morcos downloaded files from their JLT computers
and/or JLT systems onto USB drives and ostensibly returned eleven files. These files that were
returned on behalf of Mr. Pestana were: (i) a MS PowerPoint presentation prepared for a prospective
client in October 2015, outlining capabilities and expertise in construction; (ii) a list of sixteen
prospective California based clients; (iii) a compilation of more than 7,000 prospective and former
clients, including information about policy renewal dates, premium amounts, submission dates and
expiration dates; and (iv) two 2015 invoices showing the insurance premiums paid by a JLT client and
the commission percentages paid to JLT.

57. The files that were ostensibly returned on behalf of Mr. Morcos were: (i) a list
of clients (including Clients A, B and C), prospects and former clients assigned to various members
of JLT’s Real Estate and Property Practices, including Mr. Smith and Mr. Morcos: (ii) a template
exposure workbook used by members of JLT’s Real Estate and Property Practices to summarize client
entities and risks; (iii) a property proposal template used by members of JLT’s Real Estate and
Property Practices to summarize client insurance placements; (iv) a sample timeline for insurance
renewals; (v) a completed template summary of insurance workbook used by members of JLT’s Real
Estate and Property Practices to track coverage; (vi) a completed workers’ compensation net rate
analysis used by members of JLT’s Real Estate and Property Practices; and (vii) a template property
and casualty submission to insurance carriers.

58. Mr. Pestana and Mr. Morcos have not returned the USB drives they used to
download these documents. They have also not returned documents Mr. Morcos downloaded
regarding Client C and various other JLT clients and/or JLT’s protected information that they appear
to have uploaded to their personal cloud storage accounts.

59. NFP’s attorney also acknowledged that Mr. Smith downloaded and/or retained
JLT’s documents on the termination of his employment.

60. Ms. Sherman and Mr. Smith have not returned to JLT any of the documents that

they downloaded and/or retained on the termination of their employment with JLT. Mr. Pestana, Ms.
12. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
sD

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

LITTLER MENDELSON, P.C.
30 W. San Fernande, 7th Floor
San Jose, CA 95113:2303.
AQ8,998.4150

 

Case 3:19-cv-02427-MMC Document 13 Filed 05/12/19 Page 13 of 13

Sherman, Mr. Smith, and Mr. Morcos have not returned all of JLT properly that they improperly
downloaded and/or retained on the termination of their employment.

I declare under the laws of the United States of America and the laws of the State of
California that the foregoing is true and correct.

I hereby attest that I have on file all holographic signatures corresponding to any
signatures indicated by a conformed signature (/S/) within this e-filed document and other signatories
listed, and on whose behalf the filing is submitted, concur in the filing’s content and have authorized

the filing.

Dated: May 11, 2019
/s/ Stephanie Nallen

FIRM WIDE: 164278349. 1 059121.1000

13. Case No. 3:19-cv-02427

 

Declaration Of Stephanie Nallen In Support Of Ex Parte Application For TRO, Expedited Discovery, And OSC

 

 
